JENNINGS, J.
This motion by respondent to dismiss the appeal herein for appellants’ failure to file a transcript of the record within the prescribed time is supported by the certificate of the county clerk of the county wherein the action was tried.  Prom this certificate the following uncontradicted facts appear: Notice of appeal was filed on June 11, 1936. No bill of exceptions has been settled as provided by section 650 of the Code of Civil Procedure. No transcript has been prepared in accordance with the provisions of section 953a of the Code of Civil Procedure. The statutory period within which a record on appeal may be prepared and filed under either of the methods provided by law for perfecting an appeal has expired. On October 18, 1937, the trial court, on motion of respondent, made its order terminating proceedings for procuring a transcript on appeal and dismissing appellants’ application for such transcript.
The motion for dismissal is therefore proper and must be granted. (Hunter v. Paxton, 136 Cal. App. 332 [28 Pac. (2d) 1075]; Ciani v. Dubuque F. & M. Ins. Co., 1 Cal: App. (2d) 379 [36 Pac: (2d) 658].)
The appeal is dismissed.
Barnard, P. J., and Marks, J., concurred.